Citation Nr: 1414012	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes, right knee.

2.  Entitlement to an initial rating in excess of 10 percent for osteochronal defect with degenerative arthritis, right ankle.

3.  Entitlement to an initial rating in excess of 10 percent for right great toe condition, second joint arthritis and pain.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.


FINDING OF FACT

The Veteran's right lower extremity disabilities combine to a rating equal to or greater than that assigned for amputation of the right lower extremity above the knee.


CONCLUSION OF LAW

The Veteran's right lower extremity disabilities meet or exceed a combined rating of 60 percent, the same rating assigned for amputation of the right lower extremity above the knee; a higher disability rating cannot be assigned for the service connected disabilities of the right lower extremity as such would violate the amputation rule.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.25, 4.68 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II. Analysis

In a September 2009 rating decision, the RO awarded the Veteran a 10 percent rating for his right ankle disability, a 10 percent rating for his right knee disability, and a zero percent rating for his right great toe disability.  The latter rating was later increased to 10 percent, effective October 18, 2010, in a December 2010 rating decision.

The Veteran was previously rated at 30 percent for peroneal nerve palsy with right foot drop, 20 percent for right leg gunshot wound residuals, and 10 percent for right sciatic nerve neuropathy.

These ratings, even when excluding the right great toe rating, result in a combined rating of 60 percent.  See 38 C.F.R. § 4.25.  Accordingly, the award of any increase over this amount is subject to the amputation rule, 38 C.F.R. § 4.68.  Under the amputation rule, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  

As these disabilities involve the middle or lower thirds leg, the combined rating for the disabilities may not exceed 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5162, (amputation of the middle or lower thirds leg warrants a disability rating of 60 percent). Thus, pursuant the amputation rule, a 60 percent combined rating for the Veteran's right lower extremity disabilities is the maximum rating available.


ORDER

An increased rating for degenerative changes, right knee, is denied

An increased rating for osteochronal defect with degenerative arthritis, right ankle, is denied

An increased rating for right great toe condition, second joint arthritis and pain, is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


